Case 2:19-cv-04952-MWF-RAO Document 23 Filed 10/24/18 Page 1 of 3 Page ID #:579




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                   DUBLIN DIVISION

   REHRIG PACIFIC COMPANY,          )
                                    )
        Plaintiff,                  )
                                    )
   v.                               )                    CASE NO. 3:18-cv-00055-DHB-BKE
                                    )
   POLYMER LOGISTICS (ISRAEL), LTD. )
   and POLYMER LOGISTICS, INC.,     )
                                    )
        Defendants.                 )
                                    )

                      DEFENDANTS’ MOTION TO STAY DISCOVERY

         Defendants Polymer Logistics (Israel), Ltd. (“Polymer Israel”) and Polymer Logistics,

  Inc. (“Polymer US”) (collectively, “Polymer”) respectfully move the Court to stay discovery

  pending the resolution of Polymer Israel’s Motion to Dismiss for Lack of Personal Jurisdiction

  (Doc. No. 17) and Polymer’s Partial Motion to Dismiss Plaintiff’s Amended Complaint for

  Failure to State a Claim (Doc. No. 18). The specific grounds in support of the instant motion are

  set forth in detail in the memorandum filed concurrently herewith.

         Respectfully submitted this 24th day of October, 2018.

                                              /s/ William J. Repko III
                                              WILLIAM J. REPKO III
                                              Georgia Bar No. 301797
                                              jay.repko@alston.com
                                              ALSTON & BIRD LLP
                                              1201 West Peachtree St.
                                              Atlanta, Georgia 30309
                                              Telephone: (404) 881-7683

                                              ADAM SAMANSKY (pro hac vice forthcoming)
                                              Massachusetts Bar No. 661123
                                              APSamansky@mintz.com
                                              PETER J. CUOMO (pro hac vice forthcoming)
                                              Massachusetts Bar No. 661368
Case 2:19-cv-04952-MWF-RAO Document 23 Filed 10/24/18 Page 2 of 3 Page ID #:580




                                    PJCuomo@mintz.com
                                    JOSEPH D. RUTKOWSKI (pro hac vice
                                      forthcoming)
                                    Massachusetts Bar No. 681997
                                    JDRutkowski@mintz.com

                                    MINTZ, LEVIN, COHN, FERRIS,
                                      GLOVSKY AND POPEO, P.C.
                                    One Financial Center
                                    Boston, MA 02111
                                    (617) 542-6000




                                       2
Case 2:19-cv-04952-MWF-RAO Document 23 Filed 10/24/18 Page 3 of 3 Page ID #:581




                                  CERTIFICATE OF SERVICE

            This is to certify that on October 24, 2018, I electronically filed the foregoing

  DEFENDANTS’ MOTION TO STAY DISCOVERY with the Clerk of Court using the

  CM/ECF system which will automatically send e-mail notification of such filing to all counsel of

  record.

                                                     /s/ William J. Repko III
                                                     WILLIAM J. REPKO III
                                                     Georgia Bar No. 301797
